OPINION
PER CURIAM.
Employer-relator John Marcus Dental Supply Company obtained a writ of certiorari to review a decision of the Commissioner, Department of Economic Security filed on March 8, 1979, affirming the September 14, 1978 decision of the appeals tribunal that the employee was qualified for unemployment compensation benefits.
It is our view that the record establishes that the employee had engaged in misconduct sufficient to disqualify him from receiving unemployment benefits. Minn.Stat. § 268.09, subd. 1 (1978); Booher v. Transport Clearings of Twin Cities, Inc., 260 N.W.2d 181 (Minn.1977); and Tilseth v. Midwest Lumber Co., 295 Minn. 372, 204 N.W.2d 644 (1973).
Accordingly, this matter is remanded to the Commissioner with instructions that the respondent Steven Thurik be denied unemployment compensation benefits and that any benefits paid not be charged to relator’s account.